Citation Nr: 1758689	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-32 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C. § 1151 for residuals of laser eye surgery, right eye.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1984 to January 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Louis, Missouri.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in September 2017.  A transcript of the hearing is of record.  


FINDING OF FACT

The medical evidence establishes that the Veteran developed right eye blindness following performance of pars plana vitrectomy, endolaser, membrane peeling, air-fluid exchange, and 5%C3F8 air exchange in February 2010, but the additional disability was not the result of negligence or fault on the part of VA, and was reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of right eye blindness have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. §§ 3.361, 17.32 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Compensation under 38 U.S.C. § 1151

A review of the record reveals that at the time of an October 2009 VA eye treatment visit, the Veteran was diagnosed as having proliferative diabetic retinopathy, right greater than left, versus hypertensive retinopathy versus ocular ischemia, along with diabetic macular edema in the right eye.  He was referred to a private physician on a fee basis for retina problems.  The Veteran was seen at the Sabetes Eye Clinic.  Right eye panretinal photocoagulation laser treatment was performed upon the Veteran on December 7, 2009 and December 21, 2009.  In a February 2010 treatment record, it was noted that a vitreous hemorrhage of the right eye was present and that additional treatment was needed.  Pars plana vitrectomy, membrane peel, endophotocoagulation, possible gas-fluid exchange, and possible scleral buckle, were recommended.  It was noted that that it had been explained to the Veteran that the pathology to be treated could only be visualized intraoperatively.  It was further noted that the risks and benefits of procedure, including bleeding, infection, retinal detachment, loss of vision, loss of eye, and recurrence, had been explained to the Veteran.  In a February 2010 consent form, signed by the Veteran, it was noted that the procedure(s) described above were explained to the Veteran by the physician, and that the Veteran understood the nature of the procedure(s) (the description of the procedure(s) in lay terms): Removal of the blood and vitreous from the right eye.  The Veteran indicated: I understand there are certain material risk(s) and consequences associated with the procedure(s) described above.  These are: (A description of the risk(s), and consequences that are involved in this particular procedure) (1) Bleeding (2) lnfection (3) Decrease in vision (4) Loss of eye (5) Loss of life.  

On February 18, 2010, Pars plana vitrectomy, endolaser, membrane peeling, air-fluid exchange, and 5%C3F8 air exchange right eye surgery was performed at the Truman Medical Center.  Subsequent to the surgery, the Veteran developed blindness in his right eye.  

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.358(a) (2017).  To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.§ 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA.  Loving, 19 Vet. App. at 101.

Under 38 C.F.R. § 3.361(e)(1), a Department employee is an individual (i) who is appointed by the Department in the civil service under title 38, United States Code, or title 5, United States Code, as an employee as defined in 5 U.S.C. § 2105; (ii) who is engaged in furnishing hospital care, medical or surgical treatment, or examinations under authority of the law; and (iii) whose day-to-day activities are subject to supervision by the Secretary of Veterans Affairs. 

A Department facility is a facility over which the Secretary of Veterans Affairs has direct jurisdiction.  38 C.F.R. § 3.361(e)(2) (2017). 

Under 38 C.F.R. § 3.361(f) (2017), activities that are not hospital care, medical or surgical treatment or examination by a Department employee or in a Department facility within the meaning of 38 U.S.C. § 1151 (a) are: (1) hospital care or medical services furnished under a contract made under 38 U.S.C. § 1703; (2) nursing home care furnished under 38 U.S.C. § 1720; and (3) hospital care or medical services, including examination, provided under 38 U.S.C. § 8153 in a facility over which the Secretary does not have direct jurisdiction.

The U.S. Court of Appeals for the Federal Circuit recently addressed the matter of how to construe the statutory requirements of § 1151 when the disability causing event occurred during a medical procedure was not performed by a VA doctor or in a VA facility, or specifically, how to apply § 1151 to referral situations.  Ollis v. Shulkin, 857 F.3d 1338 (2016).  The Court held that when recovery is predicated on a referral theory involving an unforeseeable event under § 1151(a)(1)(B), § 1151(a)(1) requires that VA medical care proximately cause the medical treatment or care during which the unforeseeable event occurred.  Section 1151(a)(1)(B) further requires that the unforeseeable event proximately cause the disability.  For the reasons described below, the matter of proximate causation is not reached here.

The Board does not dispute that the Veteran sustained loss of right eye vision following the February 2010 surgery.  Thus, the threshold requirement of additional disability is satisfied.  See 38 C.F.R. § 3.361(b).  On the issue of the causation element of 38 C.F.R. § 3.361(c), again, merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish cause.  The Veteran's argument regarding VA fault of negligent referral to a particular doctor under § 1151(a)(1)(A) is speculative at best.  The Federal Circuit also noted that when recovery is predicated on a referral theory involving an unforeseeable event under § 1151(a)(1)(B), § 1151(a)(1) requires that VA medical care proximately cause the medical treatment or care during which the unforeseeable event occurred.  As such, the chain of causation has two components (neither of which requires fault), i.e., proximate cause between VA medical care and the treatment, and proximate cause between the unforeseeable event and the disability.  The Federal Circuit believed that the correct inquiry under § 1151(a)(1)(B) was whether the medical procedure was a remote consequence of the VA medical treatment, i.e., whether VA medical treatment proximately caused the Veteran to undergo the procedure.  In the current case, VA did not authorize any procedures, it merely made the referral to a retinal specialist, who subsequently derived a plan of treatment for the Veteran's right eye disorder.  Moreover, as noted above, the Veteran was made aware of the risks and consequences of the surgical procedure, which included blindness, and specifically signed a consent form prior to the surgery acknowledging the risks of the surgery, which included blindness.  

Moreover, any argument that VA's failure to provide notice that referral to a private facility for his procedure could extinguish his eligibility for benefits under § 1151 (a) constitutes a violation of his rights to due process is also not applicable.  See Ollis, supra. 


ORDER

Compensation under 38 U.S.C.A. § 1151 for a right eye blindness as a result of VA treatment is denied.




____________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


